DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2019 and 07/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "subsequently identified characteristics" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "subsequently identified characteristics" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to making driving style determinations of a road agent based on identified characteristics. Decision-making processes fall within a subject matter grouping which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-11 recite a method with at least one step. Claims 12-14 recite a method with at least one step. Claims 15-20 recite an apparatus with a sensor, a processor, and a non-transitory computer-readable storage medium. Therefore, the claims are each directed to one of the four statutory categories of invention (process and apparatus). 
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of making driving style determinations of a road agent based on identified characteristics in the following limitations:
identifying a characteristic of a road agent;
determining a driving style of the road agent based on the identified characteristic;
and predicting a behavior of the road agent based on the determined driving style.

Claim 1 does not recite additional elements, leaving the claim only with recitations of abstract decision-making processes.
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, there are no additional elements. Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Regarding claim 2, which sets forth:
the identified characteristic of the road agent comprises a behavior of the road agent.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 3, which sets forth:
the road agent comprises a driver, and the identified characteristic of the road agent comprises a characteristic of the driver.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical 
Regarding claim 4, which sets forth:
the determined driving style comprises at least one of aggressive, calm, determined, passive, and distracted.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 5, which sets forth:
identifying the characteristic of the road agent comprises identifying a first characteristic of the road agent and identifying a second characteristic of the road agent;
determining the driving style of the road agent based on the identified characteristic comprises determining the driving style based on the identified first characteristic and the identified second characteristic.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 6, which sets forth:
before determining the driving style based on the identified first characteristic and the identified second characteristic, applying a smoothing filter to the identified first characteristic and the identified second characteristic.

Dependent claims 13 and 18 are parallel in scope to claim 6 and are ineligible for similar reasons.
Regarding claim 7, which sets forth:
identifying the characteristic of the road agent comprises identifying a first characteristic of the road agent;
determining the driving style of the road agent based on the identified characteristic comprises: determining an initial driving style of the road agent based on the identified first characteristic;
identifying a second characteristic of the road agent;
and determining an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic,
and predicting the behavior of the road agent based on the determined driving style comprises predicting the behavior based on the determined updated driving style.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. Updating the driving style is still a task readily performed mentally. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

determining the updated driving style of the road agent comprises determining the updated driving style in response to identifying the second characteristic of the road agent.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9, which sets forth:
identifying the characteristic of the road agent comprises identifying a first characteristic of the road agent,
determining the driving style of the road agent based on the identified characteristic comprises determining an initial driving style of the road agent based on the identified first characteristic,
and predicting the behavior of the road agent based on the determined driving style comprises predicting a first behavior of the road agent based on the determined initial driving style,
the method further comprising: subsequent to predicting the first behavior of the road agent, identifying a second characteristic of the road agent;
determining an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic;
and predicting a second behavior of the road agent based on the determined updated driving style.

Regarding claim 10, which sets forth:
subsequent to determining the driving style of the road agent, continuously updating the driving style of the road agent based on the identified characteristic of the road agent and subsequently identified characteristics of the road agent.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. Continuously updating the driving style determination is readily performed mentally, just as one’s opinion of a bad driver might be constantly updated while driving next to them. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 11, which sets forth:
identifying the characteristic of the road agent comprises identifying the characteristic based on a first set of one or more features represented in data obtained by the vehicle,
and predicting the behavior of the road agent comprises predicting the behavior based on both the determined driving style and a second set of one or more features represented in the data, and the first set of features is different from the second set of features.
Such a recitation merely embellishes the abstract idea of driving style determination. The claim sets forth the additional limitation of identifying the characteristics based on a sets of features represented in data obtained by the vehicle. These additional limitations still amount to performing a mental decision-making process, as data obtained by the vehicle could readily be processed by the human mind if 
Regarding independent claim 12, which sets forth:
identifying a first characteristic of a road agent;
determining an initial driving style of the road agent based on the identified first characteristic;
identifying a second characteristic of the road agent;
determining an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic;
and predicting a behavior of the road agent based on the determined updated driving style.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 14, which sets forth:
determining the updated driving style of the road agent comprises determining the updated driving style in response to identifying the second characteristic of the road agent.
Such a recitation merely embellishes the abstract idea of driving style determination. The additional limitations set forth by the claim further apply the abstract idea without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical 
Regarding independent claim 15, which sets forth:
a sensor;
a processor;
and a non-transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the vehicle to:
obtain sensor data via the sensor, wherein the sensor data comprises road agent data regarding a road agent;
identify a characteristic of a road agent based on a first set of one or more features represented in the road agent data,
determine a driving style of the road agent based on the identified characteristic;
and predict a behavior of the road agent based on (i) the determined driving style and (ii) a second set of one or more features represented in the road agent data,
wherein the first set of features is different from the second set of features.
Such a recitation merely embellishes the abstract idea of driving style determination. The claim sets forth the additional limitations of “a sensor”, “a processor”, and “a non-transitory computer-readable storage medium comprising instructions”, which applies the abstract idea to generic computing hardware, an arrangement which amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (See MPEP 2106.05(f)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 16, which sets forth:
the instructions that cause the vehicle to identify the characteristic of the road agent based on the first set of features comprise instructions that cause the vehicle to: predict a first behavior of the road agent based on an initial set of one or more features represented in the road agent data,
and identify the characteristic of the road agent based on the initial set of features.
the instructions that cause the vehicle to predict the behavior of the road agent based on the determined driving style and the second set of features comprise instructions that cause the vehicle to predict a second behavior of the road agent based on the determined driving style and the second set of features,
and the initial set of features is different from the second set of features.
Such a recitation merely embellishes the abstract idea of driving style determination applied to generic computer hardware. The additional limitations set forth by the claim further apply the abstract idea to generic computer hardware (e.g., “instructions that cause”) without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 17, which sets forth:
the instructions that cause the vehicle to identify the characteristic of the road agent based on the initial set of features comprise instructions that cause the vehicle to identify a first characteristic of the road agent based on the initial set of features,
the instructions that cause the vehicle to determine the driving style of the road agent based on the identified characteristic comprise instructions that cause the vehicle to: determine an initial driving style of the road agent based on the identified first characteristic;
identify a second characteristic of the road agent;
and determine an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic,
and the instructions that cause the vehicle to predict the second behavior of the road agent based on the determined driving style and the second set of features comprise instructions that cause the vehicle to predict the second behavior of the road agent based on the determined updated driving style and the second set of features.
Such a recitation merely embellishes the abstract idea of driving style determination applied to generic computer hardware. The additional limitations set forth by the claim further apply the abstract idea to generic computer hardware (e.g., “instructions that cause”) without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 19, which sets forth:
the initial set of features is associated with a first prediction topology,
the second set of features is associated with a second prediction topology,
the instructions that cause the vehicle to predict the first behavior of the road agent based on the initial set of features comprise instructions that cause the vehicle to predict the first behavior according to the first prediction topology,
and the instructions that cause the vehicle to predict the second behavior of the road agent based on the determined driving style and the second set of features comprise instructions that cause the vehicle to predict the second behavior of the road agent according to the second prediction topology.
Such a recitation merely embellishes the abstract idea of driving style determination applied to generic computer hardware. The additional limitations set forth by the claim further apply the abstract idea to generic computer hardware (e.g., “instructions that cause”) without any additional elements which 
Regarding claim 20, which sets forth:
instructions that cause the vehicle to: subsequent to determining the driving style of the road agent, continuously updating the driving style of the road agent based on the identified characteristic of the road agent and subsequently identified characteristics of the road agent.
Such a recitation merely embellishes the abstract idea of driving style determination applied to generic computer hardware. The additional limitations set forth by the claim further apply the abstract idea to generic computer hardware (e.g., “instructions that cause”) without any additional elements which might impart an inventive concept. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truong et al. (US 2017/0039890 A1), hereinafter Truong.

Regarding claim 1, Truong teaches a method carried out by an ego vehicle, the method comprising:
identifying a characteristic of a road agent;
Truong teaches ([0012]): "A driving style is determined for the driver during a monitored trip by analyzing sensor information obtained from one or more sensor devices of the driver during the trip for at least one of the indicators of the one or more driving styles."
determining a driving style of the road agent based on the identified characteristic;
Truong teaches ([0012]): "A driving style is determined for the driver during a monitored trip by analyzing sensor information obtained from one or more sensor devices of the driver during the trip for at least one of the indicators of the one or more driving styles."
and predicting a behavior of the road agent based on the determined driving style.
Truong teaches ([0084]): "As an alternative or addition, the driving style models 515 can be used to predict which drivers are likely to be aggressive in the future. In some implementations, the aggressive driving model(s) 515 can make a binary determination (or prediction) of a driver having an aggressive driving style or tendency." Thus, the determined driving model is used to predict future aggressive behavior of drivers.


the identified characteristic of the road agent comprises a behavior of the road agent.
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc." 

Regarding claim 3, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
the road agent comprises a driver, and the identified characteristic of the road agent comprises a characteristic of the driver.
Truong teaches ([0012]): "A driving style is determined for the driver during a monitored trip by analyzing sensor information obtained from one or more sensor devices of the driver during the trip for at least one of the indicators of the one or more driving styles."

Regarding claim 4, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
the determined driving style comprises at least one of aggressive, calm, determined, passive, and distracted.
Truong teaches ([0051]): "In some variations, the driving profile information 113 can correspond to aggregate characterizations, which can, for example, categorize the overall driving style of the driver (e.g., "aggressive", "calm", "defensive", etc.)."

Regarding claim 5, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
identifying the characteristic of the road agent comprises identifying a first characteristic of the road agent and identifying a second characteristic of the road agent;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc." Here, braking, turning, and accelerating are all different characteristics of the road agent. Thus, if braking is the first characteristic, turning becomes the second characteristic.
determining the driving style of the road agent based on the identified characteristic comprises determining the driving style based on the identified first characteristic and the identified second characteristic.
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc." Here, both the first and second characteristics (e.g., braking and turning, respectively) are used to determine the driving style.

Regarding claim 7, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
identifying the characteristic of the road agent comprises identifying a first characteristic of the road agent;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
determining the driving style of the road agent based on the identified characteristic comprises: determining an initial driving style of the road agent based on the identified first characteristic;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc." Thus, the initial driving style determination is based on the identified first characteristic.
identifying a second characteristic of the road agent;
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver 
and determining an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic,
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in repeated instances of the training phase, the driving style of the road agent is updated.
and predicting the behavior of the road agent based on the determined driving style comprises predicting the behavior based on the determined updated driving style.
Truong teaches ([0069]): "For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in repeated instances of the training phase, the predicted likely routes or locations of the driver are determined based on the updated driving style.

Regarding claim 8, Truong teaches the aforementioned limitations of claim 7. Truong further teaches:
determining the updated driving style of the road agent comprises determining the updated driving style in response to identifying the second characteristic of the road agent.
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in order to determine the updated driving style, the second characteristic from category (ii) must be identified first.

Regarding claim 9, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
identifying the characteristic of the road agent comprises identifying a first characteristic of the road agent,
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
determining the driving style of the road agent based on the identified characteristic comprises determining an initial driving style of the road agent based on the identified first characteristic,
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
and predicting the behavior of the road agent based on the determined driving style comprises predicting a first behavior of the road agent based on the determined initial driving style,
Truong teaches ([0084]): "As an alternative or addition, the driving style models 515 can be used to predict which drivers are likely to be aggressive in the future. In some implementations, the aggressive driving model(s) 515 can make a binary determination (or prediction) of a driver having an aggressive driving style or tendency."
the method further comprising: subsequent to predicting the first behavior of the road agent, identifying a second characteristic of the road agent;
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Truong further teaches ([0084]): "As an alternative or addition, the driving style models 515 can be used to predict which drivers are likely to be aggressive in the future. In some implementations, the aggressive driving model(s) 515 can make a binary determination (or prediction) of a driver having an aggressive driving style or tendency." Therefore, after an initial prediction is made as described in paragraph [0084], a second characteristic is identified in category (ii), which occurs during the training phase.
determining an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic;
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style."
and predicting a second behavior of the road agent based on the determined updated driving style.
Truong teaches ([0069]): For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in repeated instances of the training phase, predictions regarding likely routes or locations of the driver are made using the updated driving style.

Regarding claim 10, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
subsequent to determining the driving style of the road agent, continuously updating the driving style of the road agent based on the identified characteristic of the road agent and subsequently identified characteristics of the road agent.
Truong teaches ([0069]): For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, after making an initial determination of the driving style of the road agent, the training phase can occur repeatedly (i.e., continuously) to fine-tune the driving style determination.

Regarding claim 11, Truong teaches the aforementioned limitations of claim 1. Truong further teaches:
identifying the characteristic of the road agent comprises identifying the characteristic based on a first set of one or more features represented in data obtained by the vehicle,
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
and predicting the behavior of the road agent comprises predicting the behavior based on both the determined driving style and a second set of one or more features represented in the data, and the first set of features is different from the second set of features.
Truong teaches ([0069]): "The driver profile store 125 can use parametric values to model and quantify characterizations that are taken from (i) the driving style of the driver, (ii) the route taken or locations of the driver, and/or (iii) other mobile computing device activities performed by the driver during a day in which multiple trips are performed… For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day…" Thus, the first set of features belongs to category (i), which is different from the second set of features belonging to category (ii), both of which are used to predict likely routes or locations of the driver.

Regarding claim 12, Truong teaches a method carried out by an ego vehicle, the method comprising:
identifying a first characteristic of a road agent;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
determining an initial driving style of the road agent based on the identified first characteristic;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
identifying a second characteristic of the road agent;
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." The first category (i) is determined from braking, turning, accelerating, etc. (i.e., a distinct first characteristic). The second characteristic corresponds to category (ii), which involves the route taken or locations of the driver.
determining an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic;
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in repeated instances of the training phase, the driving style of the road agent is updated.
and predicting a behavior of the road agent based on the determined updated driving style.
Truong teaches ([0069]): "For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in instances where the training phase is repeated, the likely routes or locations of the driver are predicted based on the updated driving style.

Regarding claim 14, Truong teaches the aforementioned limitations of claim 12. Truong further teaches:
determining the updated driving style of the road agent comprises determining the updated driving style in response to identifying the second characteristic of the road agent.
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, in order to determine the updated driving style, the second characteristic from category (ii) must be identified first.

Regarding claim 15, Truong teaches a vehicle, comprising:
a sensor;
Truong teaches ([0011]): "The trip data may include sensor information from the one or more sensor devices which are present in a vehicle of each driver of the population."
a processor;
Truong teaches ([0016]): "Examples described herein include a driver verification system comprising a memory and a processor. The processor can execute instructions which are stored in memory in order to obtain one or more authentication datums for the driver." Truong further teaches ([0027]): "Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines 
and a non-transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the vehicle to:
Truong teaches ([0027]): "Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed."
obtain sensor data via the sensor, wherein the sensor data comprises road agent data regarding a road agent;
Truong teaches ([0012]): "A driving style is determined for the driver during a monitored trip by analyzing sensor information obtained from one or more sensor devices of the driver during the trip for at least one of the indicators of the one or more driving styles."
identify a characteristic of a road agent based on a first set of one or more features represented in the road agent data,
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc.
determine a driving style of the road agent based on the identified characteristic;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
and predict a behavior of the road agent based on (i) the determined driving style and (ii) a second set of one or more features represented in the road agent data,
Truong teaches ([0069]): "The driver profile store 125 can use parametric values to model and quantify characterizations that are taken from (i) the driving style of the driver, (ii) the route taken or locations of the driver, and/or (iii) other mobile computing device activities performed by the driver during a day in which multiple trips are performed… For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day..." 
wherein the first set of features is different from the second set of features.
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc." Thus, the first set of features corresponds to activities such as braking, turning, and accelerating. Truong further teaches ([0069]): "The driver profile store 125 can use parametric values to model and quantify characterizations that are taken from (i) the driving style of the driver, (ii) the route taken or locations of the driver, and/or (iii) other mobile computing device activities performed by the driver during a day in which multiple trips are performed." Here, the second set of features includes the route taken or locations of the driver and/or other mobile computing device activities performed by the driver, which differs from the first set of features.

Regarding claim 16, Truong teaches the aforementioned limitations of claim 15. Truong further teaches:
the instructions that cause the vehicle to identify the characteristic of the road agent based on the first set of features comprise instructions that cause the vehicle to: predict a first behavior of the road agent based on an initial set of one or more features represented in the road agent data,
Truong teaches ([0084]): "As an alternative or addition, the driving style models 515 can be used to predict which drivers are likely to be aggressive in the future. In some implementations, the aggressive driving model(s) 515 can make a binary determination (or prediction) of a driver having an aggressive driving style or tendency." The set of features represented in the driving style models 515 is “based on sensor information 21” ([0084]), which as previously discussed is used for indicators such as braking, turning, and accelerating (i.e., an initial set of one or more features represented in the road agent data) ([0096]).
and identify the characteristic of the road agent based on the initial set of features.
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc.
the instructions that cause the vehicle to predict the behavior of the road agent based on the determined driving style and the second set of features comprise instructions that cause the vehicle to predict a second behavior of the road agent based on the determined driving style and the second set of features,
Truong teaches [0069]: "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver, and/or (iii) other mobile computing device activities performed by the driver during a day in which multiple trips are completed... For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...” Thus, the predicted driving style of the driver and the second set of features (categories (ii) and (iii)) are used to predict the likely routes or locations of the driver.
and the initial set of features is different from the second set of features.
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc." Thus, the first set of features corresponds to activities such as braking, turning, and accelerating. Truong further teaches (ii) the route taken or locations of the driver, and/or (iii) other mobile computing device activities performed by the driver during a day in which multiple trips are performed." Here, the second set of features includes the route taken or locations of the driver and/or other mobile computing device activities performed by the driver, which differs from the initial set of features.

Regarding claim 17, Truong teaches the aforementioned limitations of claim 16. Truong further teaches:
the instructions that cause the vehicle to identify the characteristic of the road agent based on the initial set of features comprise instructions that cause the vehicle to identify a first characteristic of the road agent based on the initial set of features,
Truong teaches "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., measured by sensor values) criteria of a specific driving style (628), such as braking, turning, accelerating, etc."
the instructions that cause the vehicle to determine the driving style of the road agent based on the identified characteristic comprise instructions that cause the vehicle to: determine an initial driving style of the road agent based on the identified first characteristic;
Truong teaches ([0096]): "The accumulated trip data can be analyzed to determine characteristics of different driving styles (620)… The indicators of driving style can alternatively correspond to perceived and quantified (e.g., braking, turning, accelerating, etc."
identify a second characteristic of the road agent;
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." The first category (i) is determined from braking, turning, accelerating, etc. (i.e., a distinct first characteristic). The second characteristic corresponds to category (ii), which involves the route taken or locations of the driver.
and determine an updated driving style of the road agent based on the identified first characteristic and the identified second characteristic,
Truong teaches ([0069]): "According to some examples, a training phase can follow the authentication phase. The training phase can be implemented to determine distinctive characteristics of the driver's actions or behaviors… For example, driver information that is collected over multiple days can be aggregated and used to model driver characteristics of driver behavior and driving style. The driver profile store 125 can use parametric values to model and quantify characterizations that are learned from (i) the driving style of the driver, (ii) the route taken or locations of the driver... In variations, the can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, the driving style can be continuously updated, and an updated driving style is determined from the first category (i) (i.e., the category based on the aforementioned first characteristics) and the second category (ii).
and the instructions that cause the vehicle to predict the second behavior of the road agent based on the determined driving style and the second set of features comprise instructions that cause the vehicle to predict the second behavior of the road agent based on the determined updated driving style and the second set of features.
Truong teaches ([0069]): "For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style.” Thus, the second prediction of likely routes or locations of the driver is determined based on the repeatedly updated driving style and the second set of features (i.e., the route taken or locations of the driver).

Regarding claim 19, Truong teaches the aforementioned limitations of claim 16. Truong further teaches:
the initial set of features is associated with a first prediction topology,
Truong teaches ([0033]): "For example, the interpretations 23 can score the driver on speed or braking level. Alternatively, the interpretations 23 can indicate or correlate to conclusions such as "drove too fast" when the driver's speed on a trip exceeds a predetermined criteria, or "made hard brake" or "made hard turn" when accelerometer data from the vehicle indicates a corresponding acceleration of a particular value that exceeds some threshold." Thus, the initial set of features (speed, braking level, acceleration, etc.) is associated with a first prediction topology (sensor information which meet a predefined criteria).
the second set of features is associated with a second prediction topology,
Truong teaches ([0069]): "For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day." Thus, the second set of features is associated with a second prediction topology (i.e., likely routes or locations of the driver). 
the instructions that cause the vehicle to predict the first behavior of the road agent based on the initial set of features comprise instructions that cause the vehicle to predict the first behavior according to the first prediction topology,
Truong teaches ([0034]): "In some implementations, a given model 25 defines a behavior or event marker, such as a pattern or sequence of actions which are indicators of a particular characterization 27. For example, the model 25 can define a marker of aggressive driving in a manner that is correlative to (i) sensor information 21 of a particular type and/or value which meets a predefined criteria (e.g., threshold value), (ii) interpretations 23 of sensor information which meet a predetermined criteria, and/or (iii) a combination of sensor information 21 or interpretations 23." Thus, the prediction of whether or not a driver will drive aggressively is determined according to the first prediction topology (sensor information which meet a predetermined criteria).
and the instructions that cause the vehicle to predict the second behavior of the road agent based on the determined driving style and the second set of features comprise instructions 
Truong teaches ([0069]): "For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day." Thus, the second predicted behavior is determined according to the second prediction topology (i.e., the likely routes or locations of the driver).

Regarding claim 20, Truong teaches the aforementioned limitations of claim 15. Truong further teaches:
instructions that cause the vehicle to: subsequent to determining the driving style of the road agent, continuously updating the driving style of the road agent based on the identified characteristic of the road agent and subsequently identified characteristics of the road agent.
Truong teaches ([0069]): For profiles directed to route or location, statistical analysis can be utilized to measure, for example, likely routes or locations of the driver, as well as typical location/route of the driver over the course of a day...In variations, the training phase can occur repeatedly, so as to fine-tune and/or develop dimensionality of driver behavior and driving style." Thus, after making an initial determination of the driving style of the road agent, the training phase can occur repeatedly (i.e., continuously) to fine-tune the driving style determination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong in view of Bielby (US 2019/0286133 A1).

Regarding claim 6, Truong teaches the aforementioned limitations of claim 5. However, Truong does not teach the application of a smoothing filter to the first characteristic and the second characteristic. 
before determining the driving style based on the identified first characteristic and the identified second characteristic, applying a smoothing filter to the identified first characteristic and the identified second characteristic.
Bielby teaches ([0067]): "In various embodiments, system 100 may consider averages, medians, or any other mathematical distillation of driving characteristics in characterizing driving style… For example, system 100 may be configured to consider an average or median of such ratings for a given driving characteristic or combination of driving characteristics, and characterize an aspect of driving style based on the average or median rating." Thus, before generating the determined driving style, Bielby teaches applying an average or median of ratings for a given driving characteristic or combination of driving characteristics (e.g., the first and second characteristics of Truong). One of ordinary skill in the art would recognize that applying an average would serve to filter noise and outliers in the data in order to provide a more holistic evaluation of driving style.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Bielby to provide a method carried out by an ego vehicle, wherein a smoothing filter is applied to the first and second characteristics before determining the driving style. Applying a filter such as an average or a median serves to apply a noise-filtering capacity to the driving style determination process. For instance, applying an average or median filter would reduce the effects of outliers (e.g., a one-time road-rage incident) on otherwise safe, reliable drivers. This ultimately serves to provide a more accurate representation of the driver's driving style.


before determining the updated driving style based on the identified first characteristic and the identified second characteristic, applying a smoothing filter to the identified first characteristic and the identified second characteristic.
Bielby teaches ([0067]): "In various embodiments, system 100 may consider averages, medians, or any other mathematical distillation of driving characteristics in characterizing driving style… For example, system 100 may be configured to consider an average or median of such ratings for a given driving characteristic or combination of driving characteristics, and characterize an aspect of driving style based on the average or median rating." Thus, before generating the determined driving style, Bielby teaches applying an average or median of ratings for a given driving characteristic or combination of driving characteristics (e.g., the first and second characteristics of Truong). One of ordinary skill in the art would recognize that applying an average would serve to filter noise and outliers in the data in order to provide a more holistic evaluation of driving style.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Bielby to provide a method carried out by an ego vehicle, wherein a smoothing filter is applied to the first and second characteristics before determining the driving style. Applying a filter such as an average or a median serves to apply a noise-filtering capacity to the driving style determination process. For instance, applying an average or median filter would reduce the effects of outliers (e.g., a one-time road-rage 

Regarding claim 18, Truong teaches the aforementioned limitations of claim 17. However, Truong does not teach the application of a smoothing filter to the first characteristic and the second characteristic. Bielby teaches systems and methods for evaluating and sharing autonomous vehicle driving style information with proximate vehicles, comprising:
instructions that cause the vehicle to: before determining the updated driving style based on the identified first characteristic and the identified second characteristic, apply a smoothing filter to the identified first characteristic and the identified second characteristic.
Bielby teaches ([0067]): "In various embodiments, system 100 may consider averages, medians, or any other mathematical distillation of driving characteristics in characterizing driving style… For example, system 100 may be configured to consider an average or median of such ratings for a given driving characteristic or combination of driving characteristics, and characterize an aspect of driving style based on the average or median rating." Thus, before generating the determined driving style, Bielby teaches applying an average or median of ratings for a given driving characteristic or combination of driving characteristics (e.g., the first and second characteristics of Truong). One of ordinary skill in the art would recognize that applying an average would serve to filter noise and outliers in the data in order to provide a more holistic evaluation of driving style.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Bielby to provide a vehicle wherein a smoothing filter is applied to the first and second characteristics before .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jo et al. (US 2018/0186360 A1) teaches a hybrid vehicle and method of predicting driving patterns in the same, wherein said driving patterns relate to the driving style. Jeon et al. (US 2015/0066319 A1) teaches a method for controlling the shift of automatic transmission in a vehicle, wherein the criteria for controlling the shift of automatic transmission is based on a long-term driving style index in the vehicle’s sports mode and a long-term driving style index in the vehicle’s normal running mode. Zhu et al. (US 2020/0216094 A1) teaches a personal driving style learning system for autonomous driving. However, the system of Zhu et al. is directed towards determining the autonomous vehicle driving style preference of a passenger of an autonomous vehicle, rather than the driving style of a particular user or road agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662